Exhibit 10.3

AMENDMENT

TO

CO-DEVELOPMENT, COLLABORATION AND

CO-MARKETING AGREEMENT

THIS AMENDMENT TO CO-DEVELOPMENT, COLLABORATION AND CO-MARKETING AGREEMENT (this
“Amendment”) is entered into on June 1, 2017 (the “Amendment Effective Date”),
by and between T2 Biosystems, Inc., a Delaware corporation (“T2 Bio”), and
Allergan Sales, LLC, a Delaware limited liability company (“Allergan”).
Capitalized terms used herein without definition shall have the meaning ascribed
thereto in the Agreement (as defined below).

RECITALS

A.    T2 Bio and Allergan have entered into that certain Co-Development,
Collaboration and Co-Marketing Agreement, dated as of November 1, 2016 (the
“Agreement”).

B.    T2 Bio and Allergan mutually desire to amend the Agreement to delete all
references to the T2Bacteria II Panel, modify the definition of T2GNR Panel to
include Enterobacter spp., include the T2Bacteria Panel in T2 Bio’s
manufacturing and distribution obligations and modify the Project Plan.

C.    T2 Bio and Allergan mutually desire to amend the Agreement to allow
Allergan to co-market the T2Bacteria Panel for research use only prior to
receipt of regulatory approval for the panel.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises made
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree to amend the
Agreement in accordance with Section 12.13 of the Agreement as follows:

1.    AMENDMENT OF RECITALS. The first Recital in the Agreement is hereby
deleted in its entirety and replaced with the following:

“WHEREAS, T2 Bio agrees to develop, in collaboration with Allergan, a direct
detection diagnostic test panel of [****] directly in whole blood (the “T2GNR
Panel”), as further described below in this Agreement; and”

2.    DELETION OF REFERENCES TO T2BACTERIA II PANEL. All references to the
defined term “T2Bacteria II Panel” wherever occurring in the Agreement are
hereby deleted.

3.    AMENDMENT OF DEFINITION OF DEVELOPED PRODUCTS. The defined term “Developed
Products” in Section 1.4 of the Agreement is hereby deleted in its entirety and
replaced with the following, and all references to the term “Developed Products”
wherever occurring in the Agreement are hereby amended to reference the defined
term “Developed Product”:

“1.4    “Developed Product” means the T2GNR Panel developed pursuant to the
Project Plan.”



--------------------------------------------------------------------------------

4.    AMENDMENT OF MILESTONE PAYMENTS. Section 3.2 of the Agreement is hereby
deleted in its entirety and replaced with the following:

“3.2     Milestone Payments. Upon the achievement of a milestone described in
clause (a) or (b) of this Section 3.2, T2 Bio shall provide to Allergan written
notification of and supporting documentation for the achievement of the
applicable milestone. In addition, in connection with the delivery of a panel
cartridge described in clause (c) of this Section 3.2, T2 Bio shall provide to
Allergan supporting documentation demonstrating that such panel cartridge meets
the applicable specifications set forth in the Project Plan. Allergan shall make
the following non-refundable payments to T2 Bio within forty-five (45) calendar
days of receipt of notice of the achievement of the milestone described in
clause (a) or (b) or receipt of the panel cartridge described in clause (c);
provided, however, that Allergan shall within twenty (20) calendar days of
receiving such notice or panel cartridge, as applicable, and supporting
documentation from T2 Bio, notify T2 Bio in writing in the event Allergan
believes that such milestone has not been achieved, in which case the Parties
shall discuss in good faith whether such milestone has been met and, if the
Parties cannot reach agreement on such matter, the question of whether such
milestone has been achieved shall be decided by a Third Party with relevant
expertise selected by mutual agreement of the Parties, with the costs of such
Third Party being borne by the Party against which the determination of such
Third Party has been made.

(a)    $500,000 upon achievement of [****];

(b)    $500,000 upon achievement of [****]; and

(c)    $1,000,000 upon delivery to Allergan of [****] in accordance with the
Project Plan.”

5.    AMENDMENT OF PURCHASE OF CERTAIN T2 BIO PRODUCTS. Section 3.3 of the
Agreement is hereby amended as follows:

Notwithstanding Section 2 of this Amendment, reference to the defined term
“T2Bacteria II Panel” in Section 3.3(a) of the Agreement is hereby amended to
reference the defined term “T2Bacteria Panel.”

6.    AMENDMENT OF MANUFACTURING AND DISTRIBUTION OBLIGATIONS. Sections 6.1 and
6.2 of the Agreement are hereby deleted in their entirety and replaced with the
following:

“6.1     Manufacturing. T2 Bio shall have the exclusive right and shall use
commercially reasonable efforts during the Term to manufacture (x) the T2Dx
Instrument, (y) the T2Bacteria Panel upon the T2Bacteria Panel receiving
regulatory approval from the FDA, EMA, or other regulatory body and (z) the
Developed Product upon the Developed Product receiving regulatory approval from
the FDA, EMA, or other regulatory body.



--------------------------------------------------------------------------------

6.2     Distribution. T2 Bio shall have the exclusive right, subject to
Section 6.3, and shall use commercially reasonable efforts during the Term, to
sell and distribute the T2Bacteria Panel and the Developed Product worldwide,
including through its direct sales force or through Third Party distributors
following receipt of regulatory approval from the FDA, EMA, or other regulatory
body. In the event a Joint Account or Allergan Account does not have a T2Dx
Instrument and wishes to purchase the T2Bacteria Panel or a Developed Product,
T2 Bio shall offer to sell and, if applicable, sell a T2Dx Instrument to such
account on T2 Bio’s customary terms.”

7.    AMENDMENT OF CO-MARKETING RIGHT. Section 6.3(b) of the Agreement is hereby
amended by inserting the following language at the end of clause (C),
immediately following the word “body”:

“; provided, however, that, upon prior written notice to T2 Bio, Allergan may
co-market the T2Bacteria Panel prior to any such regulatory approval as a
research use only product and only in accordance with all applicable laws and
regulations”

8.    AMENDMENT OF EXHIBIT A (PROJECT PLAN). Exhibit A to the Agreement is
hereby deleted in its entirety and replaced with the Exhibit A attached to this
Amendment.

9.    COUNTERPARTS. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. In addition, fully executed instruments
bearing one or more, or all signatures, that have been converted to electronic
format (e.g., PDF) and thereafter fixed in a tangible copy before or after being
electronically transmitted (e.g., by fax or e-mail) shall be effective in all
respects and treated the same as original hand written signatures placed on hard
copies.

10.    NO OTHER AMENDMENTS. Except to the extent amended hereby, all of the
definitions, terms, provisions and conditions set forth in the Agreement are
hereby ratified and confirmed and shall remain in full force and effect. The
Agreement and this Amendment shall be read and construed together as a single
agreement and the term “Agreement” shall henceforth be deemed a reference to the
Agreement, as amended by this Amendment. In making proof of this Amendment, it
shall not be necessary to produce or account for more than one such counterpart.

[Remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly authorized and caused this Amendment
to be executed as of the Amendment Effective Date.

 

T2 BIOSYSTEMS, INC. By:  

/s/ John McDonough

Name:   John McDonough Title:   CEO & President

ALLERGAN SALES, LLC

 

By:  

/s/ A. Robert Bailey

Name:   A. Robert Bailey Title:   President



--------------------------------------------------------------------------------

Exhibit A

[****]

[****]